                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION


BRANDON M. LEWIS,

       Plaintiff,
                                                      CIVIL ACTION NO.
v.                                                     5:18-cv-00110-TES

J. MICHAEL STEWART et al.,

       Defendants.

                                         ORDER



       Before the Court are two Motions to Dismiss filed by two separate groups of

defendants. The first group, comprised of Defendants Ben Allen, Gregory Mauldin, and

J. Michael Stewart (“state Defendants”), filed a Motion to Dismiss for Failure to State a

Claim [Doc. 26] as it relates to Plaintiff’s state law claims on sovereign immunity grounds.

In the same motion, the state Defendants also asked the Court to stay Plaintiff’s federal

claims while the criminal charges against him are pending. [Doc. 26, at 3]. The second

group, comprised of Defendants Nekeyra Rumph and Sodexo, Inc. (“Sodexo

Defendants”) filed a Rule 12(b)(6) Motion to Dismiss for Failure to State a Claim [Doc.

27]. For the reasons stated below, the Court GRANTS in part and DENIES in part the

state Defendant’s Motion [Doc. 26]. Furthermore, the Court GRANTS the Sodexo

Defendants’ Rule 12(b)(6) Motion [Doc. 27].
                           MOTION TO DISMISS STANDARD

       A Rule 12(b)(6) motion tests the sufficiency of the allegations in a plaintiff’s

complaint. Acosta v. Campbell, 309 F. App’x 315, 317 (11th Cir. 2009). A plaintiff’s claims

will survive a motion to dismiss if the complaint pleads “sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). But the Court need not accept as true “[t]hreadbare recitals of the

elements of a cause of action” or “conclusory statements.” Iqbal, 556 U.S. at 678. Thus,

when the Court considers a motion to dismiss

       we use a two-step framework. First, we identify the allegations that are ‘no
       more than conclusions.’ Conclusory allegations are not entitled to the
       assumption of truth. Second, after disregarding conclusory allegations, we
       assume any remaining factual allegations are true and determine whether
       those factual allegations ‘plausibly give rise to an entitlement to relief.’

McCullough v. Finley, No. 17-11554, 2018 WL 5318146, at *5 (11th Cir. Oct. 29, 2018)

(internal citations omitted). The Court recounts the facts of this case below in light of this

standard. Dismissal is also appropriate if “it is apparent from the face of the complaint

that the claim is time-barred.” La Grasta v. First Union Sec., Inc., 358 F.3d 840, 845 (11th

Cir. 2004).

                                       BACKGROUND

       In February 2016, Plaintiff Brandon M. Lewis was a student at Middle Georgia

State University (“MGSU”) where he was enrolled in a chemistry class with an

impending final exam. [Doc. 23, at ¶¶ 11, 12 & 16]. At the time, Plaintiff had a meal plan


                                                2
that allowed him to eat at the on-campus dining hall managed by Defendant Sodexo, Inc.,

who was responsible for staffing the dining hall. [Id. at ¶¶ 12 & 18-19]. On the day of the

incident, Plaintiff was waiting in line at the dining hall when he struck up a conversation

with Defendant Nekeyra Rumph, a dining hall employee who he saw on a regular basis.

[Id. at ¶ 17]. During this conversation, Defendant Rumph asked Plaintiff how he was

doing to which Plaintiff responded that he was tired. [Id. at ¶ 21]. Defendant Rumph

asked Plaintiff why he was tired and he stated “either that they were, or it felt like they

were making bombs all day” in his chemistry class. [Id. at ¶ 20]. Defendant Rumph and

Plaintiff then parted ways without any indication that Defendant Rumph felt threatened

by Plaintiff’s reference to bombs. [Doc. 23 at ¶ 23]. Unbeknownst to Plaintiff, Defendant

Rumph, pursuant to a policy established by Defendant Sodexo, reported Plaintiff’s

“bomb threat” to the campus police. [Id.].

       Shortly thereafter, as Plaintiff ate his food, several officers from the Middle

Georgia Campus Police Department, including Defendants Mauldin and Allen,

approached him, handcuffed him, and began asking him questions about his

conversation with Defendant Rumph. [Id. at ¶¶ 25-27]. Plaintiff maintains that he

remained calm throughout this encounter and allowed the Officers to search his person

and his belongings. [Id., at ¶¶ 27 & 29]. At some point during this encounter, the Officers

moved Plaintiff to the back of a police car and, with Plaintiff’s consent, proceeded to

search his car, dorm room, and school-issued locker with the assistance of bomb-sniffing


                                             3
dogs, but found no evidence of bombs or bomb-making activity. [Id. at ¶¶ 29-32].

Nevertheless, Defendants Mauldin and Allen contacted Defendant Stewart, MGSU’s

Director of Student Conduct, who informed them that MGSU “wanted to pursue criminal

charges of Terroristic Threats against [Plaintiff] and directed them to move forward with

the arrest and prosecution.” [Id. at ¶ 34]. Accordingly, Defendants Mauldin and Allen

charged Plaintiff with making terroristic threats, transported him to the Bleckley County

Law Enforcement Center, and booked and jailed him on this charge. [Doc. 23 at ¶ 35].

Plaintiff was released from custody the following day, but maintains that the terroristic

threats charge is still pending against him. [Id. at ¶ 36].

        Plaintiff originally filed this action in the Superior Court of Bleckley County,

Georgia, asserting claims under state law for false imprisonment against Defendants

Stewart, Mauldin, Allen, Rumph, and Sodexo (based on respondeat superior) and for

negligent training1 against Sodexo. [Doc. 1, at ¶ 1; Doc. 23, at ¶¶ 46, 59, 75, 78 & 81].

Plaintiff also asserted federal law claims under 42 U.S.C. § 1983 against Defendants

Mauldin and Allen for arresting Plaintiff without probable cause and against Defendant

Stewart for directing Plaintiff’s arrest without probable cause, in violation of his

constitutional rights. [Doc. 23, at ¶¶ 51 & 64]. The Court received this case when the State



1 Plaintiff labels this claim in different ways throughout his submissions. For example, Plaintiff refers to
this claim as a claim for “negligent training” in his Amended and Recast Complaint but as “Negligent
Training, Policies, and Customs” in his response to the Sodexo Defendants motion to dismiss. [Doc. 33, at
6]. For purposes of this order, the Court will refer to the claim as described in Plaintiff’s Amended and
Recast Complaint [Doc. 23].
                                                     4
Defendants, with the consent of the Sodexo Defendants, filed a Notice of Removal [Doc.

1] pursuant to 28 U.S.C. § 1441(a) based on federal question jurisdiction. [Doc. 1, at ¶ 4].

                                        DISCUSSION

I. State Defendants’ Motion to Dismiss [Doc. 26]

In their motion, the State Defendants argue that the Court should dismiss Plaintiff’s state-

law claims against the State Defendants and stay Plaintiff’s federal claims based on the

Younger abstention doctrine. As discussed below, the Court agrees that Plaintiff’s state-

law claims should be dismissed, but finds that Younger abstention is inappropriate in this

case.

   1. State-Law Claims

        The State Defendants seek dismissal of Plaintiff’s state-law claims against them on

the basis that his claims are barred by sovereign immunity under the Georgia Tort Claims

Act (“GTCA”) Ga. Code Ann. § 50-21-20 et seq. [Doc. 26-1, at 5-7]. The State Defendants

also argue that Plaintiff failed to comply with the GTCA’s ante litem notice and service

of process requirements as well as the GTCA’s statute of limitations. [Doc. 26-1, at 7-10].

In his response, Plaintiff “concedes that state law claims for torts committed by state

officials are, in effect, claims against the state itself and that the state [] would be entitled

to all statutory notice provisions and requirements pertaining thereto.” [Doc. 30, at 4].

Plaintiff does not address the State Defendants’ sovereign immunity arguments or his

assertion that the state-law claims are time-barred as to the State Defendants. In any case,


                                               5
Plaintiff’s concession that he was required to (but did not) properly effectuate service or

provide the required ante litem notice is sufficient for the Court to dismiss Plaintiff’s

state-law claims. See Cummings v. Ga. Dep’t of Juvenile Justice, 653 S.E.2d 729, 731-32 (Ga.

2007) (holding that plaintiffs are required to strictly comply with GTCA requirements

and dismissal is appropriate if plaintiff fails to comply). See also Bradley v. Hale, No.

5:06CV310 (WDO), 2006 WL 3709160, at *1 (M.D. Ga. Dec. 14, 2006) (dismissing state-law

tort claims for failure to comply with GTCA ante litem notice); White v. Ga. Dep’t of Tech.

& Adult Educ., Civil Action No. 1:08-cv-3503-GET, 2009 WL 10671031, at *2 (N.D. Ga. June

4, 2009) (same). Accordingly, the Court grants this part of the State Defendants’ Motion

to Dismiss [Doc. 26].

   2. Younger Abstention

       The State Defendants’ also argue that the Court should stay the balance of

Plaintiff’s claims based on the Younger abstention doctrine. The Court finds that Younger

abstention is not appropriate in this case because the state has not taken any steps to

initiate criminal proceedings against Plaintiff. Under the Younger abstention doctrine,

“federal courts should abstain from interfering with ongoing state criminal prosecutions”

by allowing the state proceedings to conclude before hearing a plaintiff’s federal claims.

Abusaid v. Hillsborough Cty. Bd. of Cty. Comm’rs, 405 F.3d 1298, 1316 n.9 (11th Cir. 2005)

(emphasis added). Although the parties agree that charges against Plaintiff are

“pending,” the state has not taken any steps to prosecute Plaintiff in the more than two-


                                             6
and-a-half years since the arrest and the State Defendants provided no evidence that the

state is actually preparing to prosecute Plaintiff. Accordingly, the Court concludes that

there are no “ongoing” state proceedings against Plaintiff that would justify abstention.

See Steffel v. Thompson, 415 U.S. 452 (1974) (holding that Younger abstention did not apply

where prosecution was threatened but not pending); Ealy v. Littlejohn, 569 F.2d 219, 232

(5th Cir. 1978) (“[W]hen there will be no interruption of ongoing state criminal

proceedings, and thus no threat to proper federal-state relations, Younger does not bar

federal intervention.”); Mulholland v. Marion Cty. Election Bd., 746 F.3d 811, 817 (“The

possibility that a state proceeding may lead to a future prosecution of the federal plaintiff

is not enough to trigger Younger abstention.”).

       Undeterred by the lack of prosecutorial action, the State Defendants maintain that

Younger ought to “apply not only to pending criminal cases but also to prosecutions that

are about-to-be-pending.” [Doc. 26-1, at 11] (citing Morales v. Trans World Airlines, 504

U.S. 374, 381-82 n.1 (1992). Yet the State Defendants offer no evidence that a prosecution

is “about-to-be-pending” against Plaintiff and the cases the State Defendants cite in which

courts applied Younger in the absence of formal charges are distinguishable.

       First, Plaintiff cites Kaylor v. Fields for the proposition that issuance of a subpoena

is a sufficient step towards prosecution to satisfy the “about to be pending” standard. 661

F.2d 1177, 1182 (8th Cir. 1982). However, Kaylor was decided on a point of state-specific

law that allowed the party impacted by the subpoena to present their claims immediately


                                              7
in state court as part of a motion to quash. 661 F.2d at 1182. Indeed, the court in Kaylor

went on to conclude that abstention would be inappropriate if there was no “immediate

recourse in the state courts.” Id. (citing Brennick v. Hynes, 471 F. Supp. 863, 867 (N.D.N.Y.

1979)). This caveat precisely describes this case as there is, at this time, no state court

proceeding in which Plaintiff has “immediate recourse” to press his claims.

       The Court is likewise unpersuaded by Texas Ass’n of Business v. Earle, in which the

plaintiffs sought, among other things, “an injunction against the enforcement of

subpoenas issued by the grand jury[] [and] an order enjoining the entire grand jury

investigation.” 388 F.3d 515, 516 (5th Cir. 2004). The court declined to grant the plaintiff’s

requested injunctive relief, however, after concluding that abstention was warranted

because the state grand jury proceedings constituted “ongoing state proceedings” for

purposes of Younger abstention. Earle, 388 F.3d at 520-21. But, unlike in Earle, the state in

this case has not taken any steps that indicate its intent to prosecute Plaintiff. And, as the

court in Earle noted, “grand jury proceedings bear a very close relationship with criminal

trial proceedings” so the initiation of grand jury proceedings in that case provided strong

evidence that charges against the plaintiff were “about-to-be-pending.” 388 F.3d at 521.

Moreover, as in Kaylor, the court in Earle emphasized the essentiality of an existing

proceeding in which the plaintiffs in that case could seek relief. Id. (“The third prong of

the test for Younger applicability is whether the state proceeding affords an adequate

opportunity to raise constitutional challenges. We find that it does.”) (internal citation


                                              8
omitted). As noted above, the State Defendants offered no evidence that a grand jury is

currently considering Plaintiff’s case or that the state is contemplating bringing charges

so that Plaintiff could assert his claims.

       The final case the State Defendants cite is Kingston v. Utah County, in which the

plaintiff, who apparently knew that criminal charges were imminent, “requested a

temporary restraining order from the district court to prevent the defendants from filing

those criminal charges.” No. 97-4000, 1998 WL 614462, at *4 (10th Cir. 1998). Rather than

granting the temporary restraining order, “the district court requested (or ordered,

depending on the version of the events) that the defendants hold off on filing charges

until it could hold a hearing and decide whether an injunction would be appropriate.” Id.

The state initiated criminal charges three days after the district court’s decision. Id. On

appeal, the Tenth Circuit held that the district court should have applied Younger because

the facts were “sufficient to establish the existence of a pending state criminal

proceeding.” Id. The court reasoned that abstention was appropriate because the criminal

charges “would have been filed absent the district court’s intercession” and the plaintiff

would have an immediate opportunity to challenge the validity of the proceedings in

state court—factors clearly not present in this case. Id. Moreover, the Kingston decision

appears to be a basic application of the rule announced in Hicks v. Miranda that Younger

abstention was appropriate where criminal proceedings were initiated “before any

proceedings of substance on the merits have taken place in the federal court” because the


                                             9
state initiated criminal charges soon after the federal proceedings began. Kingston, 1998

WL 614462, at *4; Hicks v. Miranda, 422 U.S. 332, 349 (1975).

       The Court notes an additional basis for distinguishing the above cases to which

Kingston alluded, namely that the injunction sought in Kaylor, Earle, and Kingston

implicated Younger’s comity concerns to a greater degree than Plaintiff’s request for

damages. Indeed, the Kingston court emphasized that its decision was based in part on

its belief that

       [p]ermitting the targets of state criminal investigations to challenge
       subpoenas or search warrants in federal court prior to their indictment or
       arrest . . . would do as much damage to principles of equity, comity, and
       federalism as allowing federal courts to suppress the fruits of subpoenas or
       search warrants in ongoing state criminal trials.

1998 WL 614462, at *4 (quoting Nick v. Abrams, 717 F. Supp. 1053, 1056 (S.D.N.Y. 1989)).

This makes sense as the issuance of subpoenas, search warrants, and initiating grand jury

proceedings is clear evidence that the state is exercising its prerogative as a separate

sovereign to prosecute criminal activity in its borders. But, where the state has not taken

such steps, there is little risk of running afoul of the principle of comity that underlies

Younger.

       In addition to arguing that the present case satisfied the “about-to-be-pending”

standard, the State Defendants argued that the Court should stay Plaintiff’s claims based

on Wallace v. Kato which directed district courts to stay false arrest claims “until the

criminal case or likelihood of a criminal case is ended.” [Doc. 36, at 2]; 549 U.S. 384, 393-


                                             10
94 (2007). In essence, the State Defendants argue that Plaintiff’s arrest two-and-a-half

years ago means there is a “likelihood of a criminal case.” The Court disagrees. Under

the State Defendants’ interpretation of Wallace, a false arrest claim could only be brought

if the criminal case has actually concluded or the statute of limitations to bring criminal

charges has run, thereby precluding any chance of criminal prosecution. The problem

with this interpretation is that not all crimes in Georgia have a statute of limitations. See,

e.g., Ga. Code Ann. § 17-3-1(a) (no statute of limitations for murder); Ga. Code Ann. § 17-

3-1(d) (no statute of limitations for armed robbery, kidnapping, and various sexual crimes

if DNA evidence establishes identity of accused). Thus, under the State Defendant’s

interpretation of Wallace, an individual booked for murder, but never prosecuted, would

never be able to bring a false arrest claim. Taking this concern a step further, a state could

eliminate all statutes of limitations for crimes and eliminate entirely the risk of liability

for unconstitutional false arrests.

       Moreover, nothing in Wallace suggests that it was intended to be read as

expansively as the State Defendants argue. First, the case was not about abstention

doctrines but rather statutes of limitations. The Court’s discussion of abstention was

confined to a single paragraph and was in response to an argument raised by one of the

parties. Wallace, 549 U.S. at 393-94. Second, Wallace did not involve a plaintiff that had

merely been arrested without subsequent prosecution; rather, the state was actively

pursuing criminal charges against the plaintiff in that case. Id. at 386. In fact, the State


                                             11
Defendants do not provide a single case in which Wallace was applied to bar a false arrest

claim where the state’s only prosecutorial action was an arrest. In view of these concerns,

the Court declines to accept the State Defendants’ interpretation of Wallace’s “likelihood

of a criminal case” to mean an arrest without any evidence of subsequent prosecution.

       For the reasons outlined above, the Court grants the State Defendants request to

dismiss Plaintiff’s state-law claims against them. Thus, the only remaining claims against

the State Defendants are Plaintiff’s § 1983 claims. However, the Court denies the State

Defendants’ request to stay these claims.

II. Sodexo Defendants’ Motion to Dismiss [Doc. 27]

   1. Claims Against Defendant Rumph

       Plaintiff asserts a single claim against Defendant Rumph for false imprisonment.

The Sodexo Defendants argue that Plaintiff’s false imprisonment claim against Defendant

Rumph should be dismissed because Plaintiff does not allege that she actually

participated in Plaintiff’s detention or that she “engage[d] in any conspiracy with Officers

Mauldin and Allen or any other individual at MGSU requesting his detention or arrest.”

[Doc. 27-1, at 6]. Plaintiff argues, however, that Defendant Rumph may be liable because,

under Georgia law, an individual can be liable for false imprisonment if they urge the

detention of another or provide false or incomplete information that leads to a detention.

[Doc. 33, at 4]. In short, Plaintiff maintains that the substance of Defendant Rumph’s




                                            12
report to the police will determine her liability and that discovery is necessary to ascertain

whether she urged them to detain Plaintiff. [Id.].

       To that end, the Court finds that even if discovery could reveal evidence that

Defendant Rumph urged the Officers to arrest Plaintiff, Plaintiff’s Recast Complaint [Doc.

23] fails to allege the basic elements of his false imprisonment claim against Defendant

Rumph. For example, in Adams v. Carlisle, the Georgia Court of Appeals reviewed a trial

court’s grant of summary judgment in favor of the defendants on the plaintiff’s false

arrest claims. 630 S.E.2d 529, 532 (Ga. Ct. App. 2006). The court held that summary

judgment as to one of the defendants was appropriate because the plaintiff “present[ed]

no evidence that [the defendant] did or said anything to directly or indirectly urge the

officers to prosecute the [plaintiff].” Adams, 630 S.E.2d at 536. Although Adams involved

a motion for summary judgment rather than a motion to dismiss, it demonstrates that

Georgia law treats urging by a defendant as an element of a false imprisonment claim

when the defendant did not actually detain the plaintiff. See also Examination Mgmt. Servs.

v. Sneed, 794 S.E.2d 678, 683 (Ga. Ct. App. 2016) (affirming grant of summary judgment

where Plaintiff did not offer evidence that Defendant urged officers to arrest Plaintiff).

       Accordingly, for Plaintiff’s claim against Defendant Rumph to survive the instant

motion, he must have alleged that she urged the police to detain him or that she

knowingly communicated false or incomplete information leading to his arrest. He did

not do this. Instead, Plaintiff alleged that Defendant Rumph reported a bomb threat to


                                             13
the police—a clearly deficient allegation because a person is not liable for false

imprisonment for “merely relaying facts to an official.” See Welton v. Ga. Power Co., 375

S.E.2d 108, 111 (Ga. Ct. App. 1988). See also [Doc. 23, at ¶ 24] (“Defendant Rumph called

911 to report a bomb threat.”). In light of this deficiency, Plaintiff’s claim against

Defendant Rumph is properly dismissed for failure to state a claim.

   2. Claims Against Defendant Sodexo

         Finally, the Court finds that Plaintiff’s claims against Defendant Sodexo should be

dismissed. Plaintiff argues that Defendant Sodexo is liable for Defendant Rumph’s

tortious conduct based on the theory of respondeat superior and is liable for its own

negligence in implementing a workplace policy that led to Plaintiff’s arrest.

         With respect to Plaintiff’s false imprisonment claim based on respondeat superior,

the Court finds that the claim against Defendant Sodexo fails as a matter of law. “Under

the doctrine of respondeat superior, an employer’s liability is purely derivative of its

employee’s liability”; thus, where the claim against the employee fails, so must the claim

against the employer. Am. Material Servs., Inc. v. Giddens, 675 S.E.2d 540, 543 (Ga. Ct. App.

2009).

         Accordingly, the sole remaining claim against Defendant Sodexo is for its alleged

negligent training of Defendant Rumph. Although Plaintiff identifies this claim as one

for negligent training, his arguments are directed at establishing both a negligent training

claim and a claim that Defendant Sodexo’s bomb-threat policy was itself negligent. After


                                             14
all, Plaintiff concedes not only that Defendant Sodexo trained its employees to report

bomb threats but also that “Defendant Rumph was acting pursuant to Sodexo, Inc.’s

policies and procedures” when she reported the threat. [Doc. 23, at ¶ 82]. These

allegations suggest that Plaintiff’s gripe is not with the adequacy of Defendant Sodexo’s

training but rather with the bomb-threat policy itself. At the same time, however, Plaintiff

only alleges that Defendant Sodexo had a duty to adequately train its employees. [Id. at

80]. The lack of clarity in Plaintiff’s Amended Complaint [Doc. 23] on this point provides

an independent basis for dismissal. See Peavey v. Black, 476 F. App’x 697, 699 (11th Cir.

2012) (holding that dismissal is appropriate when substance of claims is unclear).

Nevertheless, the Court will review the sufficiency of Plaintiff’s Amended Complaint

[Doc. 23] as though he was asserting claims for negligent training and negligence in

adopting the bomb-threat policy.

       To state a claim for negligence under Georgia law, the defendant must allege “(1)

[a] legal duty to conform to a standard of conduct raised by the law for the protection of

others against unreasonable risks of harm; (2) a breach of this standard; (3) a causal

connection between the conduct and the injury; and (4) damages from the breach of

duty.” Underwood v. Select Tire, Inc., 676 S.E.2d 262, 267 (Ga. Ct. App. 2009) (quoting Lee

Street Auto Sales v. Warren, 116 S.E.2d 243, 244 (Ga. Ct. App. 1960)).




                                             15
        A. Negligent training claim

        The Court begins with Plaintiff’s negligent training claim. Plaintiff argues that

Defendant Sodexo “owed a duty to the public in general and to [Plaintiff] in particular,

to adequately train its employees.” [Doc. 23, at ¶ 80]. The Court agrees with Plaintiff that

an employer has a duty of ordinary care to adequately train its employees. See La Petite

Acad., Inc. v. Turner, 543 S.E.2d 393, 396 (Ga. Ct. App. 2000).2 However, Plaintiff does not

allege how Defendant Sodexo’s training was deficient. In other words, although the

Court agrees that Defendant Sodexo had a duty to adequately train its employees,

Plaintiff does not allege that Defendant Sodexo actually breached their duty to him. As

noted above, Plaintiff concedes that Defendant Rumph acted in accordance with

Defendant Sodexo’s policy when she reported the threat to authorities. Finally, perhaps

most damaging, Plaintiff’s negligent training claim fails because he does not allege any

causal connection between the adequacy of Defendant Sodexo’s training of Rumph and

his arrest. Although Plaintiff does argue that the policy may have been a motivating

factor in the decision to arrest Plaintiff, this causal theory is better suited for a claim that

the bomb-threat policy was negligent.3 See [Doc. 33, at 7]. In short, Plaintiff simply has




2See also Charles R. Adams III, Georgia Law of Torts § 7:6 (2017) (“An employer may be liable for failure
to adequately train an employee, but the failure to provide adequate training must be causally related to
the plaintiff's injuries.”).

3The Court also notes that its extensive discussion below of the arresting officers as intervening actors in
this case would also apply to break the causal chain in a negligent training claim.
                                                     16
not laid out sufficient facts to plausibly show that Defendant Sodexo did anything wrong

in training Defendant Rumph that led to his harm.

       B. Negligent Policy

       Having concluded that Plaintiff’s allegations are insufficient to state a claim for

negligent training, the Court now considers Plaintiff’s claim as though it is properly

understood as a claim that Defendant Sodexo’s bomb-threat policy was negligent.

       With respect to the existence of a legal duty, Plaintiff only alleges that Defendant

Sodexo had a duty to “adequately train its employees.” [Doc. 23, at ¶80]. Generously

construed, this may be understood as an allegation that Defendant Sodexo had a duty to

implement or refrain from implementing policies that could foreseeably cause harm. This

interpretation of Plaintiff’s allegations is consistent with the arguments Plaintiff makes in

support of the existence of a legal duty in his Brief in Opposition to Defendant’s Motion

to Dismiss [Doc. 33, at 6]. Specifically, Plaintiff argues that, although Defendant Sodexo

“has no affirmative duty to perform by law, where one undertakes to do an act which

they otherwise have no duty to perform, he, she[,] or it may be liable for the injuries

incurred thereby.” [Doc. 33, at 6]. Although Plaintiff does not fully explain this argument,

the Court understands it to mean that because Defendant Sodexo implemented a bomb-

threat policy, it was required to implement that policy with ordinary care. Plaintiff also

argues that “[a]n employer, who by its own negligent . . . policies, causes a person or class

of people to be wrongfully arrested in violation of their constitutional rights can and


                                             17
should be held at fault if that arrest was occasioned by said policy.” [Id.] (citing Monell v.

Dep’t of Soc. Servs., 436 U.S. 658 (1978)).

       At the outset, the Court finds that Monell has no applicability whatsoever to the

question before the Court. Monell was a § 1983 action based on discriminatory workplace

policies in a local government. 436 U.S. at 658. It did not involve negligence or a private

employer and it did not purport to create a duty in employers to implement or refrain

from implementing certain policies. Instead, the Court is persuaded that Ferrell v. Mikula

precludes it from finding that Defendant Sodexo had a duty to implement a policy

requiring its employees to investigate and assess bomb threats prior to reporting them.

672 S.E.2d 7 (Ga. Ct. App. 2008).

       In Ferrell, an employee of the defendant restaurant informed an off-duty police

officer that he believed the plaintiffs “dined and dashed.” Id. at 10. The off-duty officer

followed and ultimately detained the plaintiffs, only to learn that he arrested the wrong

people. Id. The trial court granted summary judgment on the plaintiffs’ negligent training

claim and the Court of Appeals affirmed. Id. at 13-14. In so holding, the Court of Appeals

noted that the plaintiffs cited no authority that would support a negligent training claim

on the alleged facts. Id. Given the similarity of the Ferrell facts to this case, the Court

concludes that Georgia courts would again reject the existence of a legal duty in this case.

       Plaintiff’s negligent-policy claim also lacks merit because Defendant Sodexo’s

bomb-threat policy was reasonable as a matter of Georgia law. As explained above, a


                                              18
person cannot be liable for “merely relaying facts to an officer” and this was all Defendant

Sodexo’s policy required its employees, like Defendant Rumph, to do. Welton, 375 S.E.2d

108, 111. Although this rule was originally applied in the context of false arrest claims,

the Georgia Court of Appeals extended it to bar negligence claims against persons who

make statements “in good faith to police officers or others investigating criminal

activity.” Baggett v. Nat’l Bank & Tr. Co., 330 S.E.2d 108, 110 (Ga. Ct. App. 1985). Because

Plaintiff does not allege that Defendant Sodexo did anything more than implement a

policy requiring Defendant Rumph to make good faith statements to police regarding

possible threats, the Court concludes that Defendant Sodexo’s policy did not breach any

duty of care it may have owed Plaintiff (or the public in general). Defendant Sodexo’s

policy is also reasonable because it is consistent with the clearly articulated policy of the

state of Georgia “to encourage citizens to report an individual they suspect may have

committed crimes.” Achor Ctr., Inc. v. Holmes, 465 S.E.2d 451, 454 (Ga. Ct. App. 1995)

(citing K-Mart Corp. v. Coker, 410 S.E.2d 425, 428 (Ga. 1991)).

       Finally, the Court finds that Plaintiff’s claim is deficient on the causation element

because the ultimate decision to arrest Plaintiff remained at all times with the arresting

officers (and potentially MGSU administrators). In other words, the arresting officers

were intervening actors not laboring under the mandate of Defendant Sodexo’s policies.

       The Court recognizes that under Georgia law, a party can be liable if the

“intervening act was such that it could reasonably have been anticipated or foreseen by


                                             19
the original wrongdoer.” 404 S.E.2d 463, 465 (Ga. Ct. App. 1991). But Defendant Sodexo

was within its rights to implement a policy that encouraged its employees to actively

report threats under the assumption that the responding officers would conduct the

ensuing investigation in accordance with the relevant standard for policing activity. See

Kroger Co., Inc. v. Briggs, 746 S.E.2d 879, 886 (Ga. Ct. App. 2013) (Boggs, J., concurring

specially) (“[I]t is [] reasonable to conclude that upon their arrival, the police will do their

job and conduct an independent investigation to determine whether probable cause

exists for arresting a person. Certainly, [defendant] was within its right to expect that law

enforcement will not arrest someone falsely.”). To hold otherwise would subject

anyone—including those acting in good faith—to liability under a negligence theory for

reporting any suspicious activity where that report resulted in an allegedly wrongful

arrest. This, of course, would completely undermine the established rule that one cannot

be liable for “merely relaying facts to an officer.” Welton, 375 S.E.2d 108, 111.

       The Court is aware of authority where the lack of an independent investigation by

the arresting officer prior to the arrest subjected the reporting party to liability for the

ensuing detainment on a negligence theory. See, e.g., Corp. Prop. Inv’rs v. Milon, 549 S.E.2d

157, 160-61 (Ga. Ct. App. 2001); Briggs, 746 S.E.2d 879 (Ga. Ct. App. 2013). In Milon, a mall

security guard thought she observed the plaintiff shoplifting and, without conducting a

further investigation, called police who arrested the plaintiff in reliance on the security

guard’s report. 549 S.E.2d at 159-60. The court held that the security guard and her


                                              20
employers could be liable on a negligence theory for the plaintiff’s arrest because the

arresting officer did not conduct his own investigation, but instead, chose to rely

exclusively on the security guard’s report. Id. 161-62. The court emphasized, though, that

the security guard embellished parts of her report to the arresting officer, while Plaintiff

in this case does not allege that Defendant Sodexo’s policy required Defendant Rumph

to embellish her report of a threat to the authorities. Moreover, the defendants in Milon

would have known that, by virtue of the security guard’s job functions and training,

responding officers would likely rely heavily on her report of events in making arrests,

thus heightening her causal connection to the subsequent arrest. By comparison, it was

not foreseeable that the Officers in this case would have detained an individual based on

nothing more than a report from a cafeteria worker.

        The Court also finds that Kroger Co. Inc. v. Briggs is distinguishable.4 746 S.E.2d 879

(Ga. Ct. App. 2013). In Briggs, a store manager suspected that the plaintiff was trying to

pay with a counterfeit bill. Id. at 880. The manager called the police, who handcuffed the

plaintiff before questioning him about the bill. Id. The defendants argued that they could

not be liable under a negligence theory because the “officer’s decision to arrest [the

plaintiff] was the intervening proximate cause of the damages alleged by [the plaintiff].”

Id. at 882. The court rejected this argument because the plaintiff was handcuffed before



4The Court also notes that, because Judge Boggs concurred specially in this decision “without a statement
of agreement with all that is said in the majority opinion,” the case is physical precedent only. See Ga. Ct.
App. R. 33.2(a)(1).
                                                     21
he was questioned by the arresting officer. Id. at 883. Although this case is similar to Briggs

in that regard, the Court believes this similarity is not dispositive when the court’s

reasoning in Briggs is considered on the whole. For starters, the court noted that the

officer’s decision to arrest the plaintiff was based on the defendant’s “exhortations.” Id.

The court did not elaborate on the content of these exhortations but, as noted above,

Plaintiff does not allege that Defendant Sodexo’s policy required Defendant Rumph to

“exhort” the authorities to arrest anyone who referenced bombs. She simply reported

what Plaintiff said to the officers and they took over from there.

       Additionally, and perhaps most significantly, the court in Briggs emphasized that

its decision was based on the manager’s failure to follow his employer’s policy for

reporting counterfeit bills, which only required him to contact the police if a significant

number of potentially counterfeit bills were offered. Id. at 881. Eschewing this policy, the

manager contacted the police when the plaintiff presented only a single suspicious bill.

Id. at 883. The Briggs court found that the manager’s failure to follow corporate policy

was evidence of “misconduct” that could form the basis of his employer’s liability. Id. In

so holding, the Briggs court explicitly distinguished that case from Baggett v. National Bank

& Trust Co., 330 S.E.2d 108 (Ga. Ct. App. 1985). Id.

       In Baggett, a bank teller alerted police of a potential threat after the plaintiff handed

the teller a deposit slip that had “[t]his is a stek [sic] up” written on the back. 330 S.E.2d

at 109. The police arrested the plaintiff based on the teller’s report but released him


                                              22
several hours later when it became apparent that he had not written the note on the back

of the slip and that he was unaware of the note when he handed the slip to the teller. Id.

The plaintiff then filed an action against the bank alleging that its negligence resulted in

his false arrest. Id. The court found that the bank was entitled to summary judgment

because, although “the owner of a business has a duty to protect its customers from injury

caused by the tortious misconduct of its employees, the undisputed evidence refutes the

existence of such misconduct in this case.” Id. at 110 (internal citations omitted). The

court concluded that “[a]lthough it may perhaps be said with the benefit of hindsight that

the teller overreacted to the ‘stek up’ note, it is quite clear that in doing so she was merely

acting in good faith to a perceived threat of criminal activity.” Id.

       Plaintiff attempts to circumvent this deficiency by arguing that “it is plausible that

a reasonable jury could find that Defendant Sodexo’s policy was a ‘motivating cause’ or

‘driving force’ behind [Plaintiff’s] unlawful imprisonment.” [Doc. 33, at 7]. But Plaintiff

does not make such an allegation in his Amended Complaint [Doc. 23]. Indeed, nothing

in the Amended Complaint suggests the arresting Officers were motivated by or even

aware of Defendant Sodexo’s policy. Moreover, Plaintiff does not explain how a policy

to report bomb threats could somehow be a motivating force in a decision to make an

arrest—even if the Officers had known of the policy. Accordingly, the Court finds that

Plaintiff has not sufficiently alleged a causal connection between the allegedly negligent

policy and his arrest.


                                              23
       C. Statute of Limitations

       Finally, regardless of how the Court construes Plaintiff’s negligence claim, it is

properly dismissed because Plaintiff failed to comply with Georgia’s statute of limitations

for bringing such a claim. Under Georgia law, the general statute of limitations for

negligence claims is two years from the date the cause of action accrues. Ga. Code Ann.

§ 9-3-33. A cause of action for negligence accrues “at the time damage caused by a tortious

act occurs, at which time the tort is complete.” Everhart v. Rich’s, Inc., 194 S.E.2d 425, 428

(Ga. 1972).

       Defendant Sodexo maintains that the cause of action accrued on the date of the

incident—February 1, 2016. [Doc. 27-1, at 8]. Plaintiff, on the other hand, argues that the

cause of action accrued the following day when the police released him from custody.

[Doc. 33, at 7-8]. The difference in accrual dates is significant because Plaintiff did not file

this action until February 2, 2018—one day late if the cause of action accrued on February

1, 2016, or on the final day to file if the cause of accrued on February 2, 2016. [Doc. 1-1, at

2]. The Court agrees with Defendant Sodexo that Plaintiff’s claim is untimely.

       In this case, the injury allegedly caused by Defendant Sodexo’s negligence

occurred on February 1, 2016, when the Officers first arrested Plaintiff. Putting aside the

question of the merits of his allegations, Plaintiff could have brought this claim from the

very moment that he was first handcuffed. Further damage may have occurred as

Plaintiff’s detention continued, but this fact would go to the extent of the harm rather


                                              24
than the existence of a harm—the standard for accrual of a cause of action under Georgia

law. See id. Plaintiff argues that the cause of action did not accrue until the later date

because that is when he was released from police custody. [Doc. 33, at 7-8]. Although

Plaintiff is correct that his false imprisonment claim accrued at the time he was released,

his release date is irrelevant for purposes of his negligence claim. As the court noted in

Milon, a defendant is liable if their negligence results in a plaintiff’s false arrest or

imprisonment, “but the action is then governed by the rules and principles of the tort of

negligence.” 549 S.E.2d at 163 (quoting Stewart v. Williams, 255 S.E.2d 699 (Ga. 1979)).

Accordingly, Plaintiff may not import the standard for the accrual of a false

imprisonment claim to determine when his negligence cause of action accrued. Plaintiff

cites no Georgia case law that would authorize such a deviation from the standard for

accrual in a negligence case and the Court is not aware of such authority.

       Additionally, it is irrelevant that some of Plaintiff’s claims were timely because the

timeliness of each of Plaintiff’s claims must be assessed on an individual basis. See Daniel

v. Ga. R.R. Bank & Tr. Co., 334 S.E.2d 659, 661 (Ga. Ct. App. 1985) (“Various causes of

action in tort arising from the same set of facts may commence running at different times

depending on the nature of the several causes of action involved, and the fact that the

statute has run as to one does not necessarily mean that the statute has run as to all.”).

Thus, the fact that Plaintiff’s false arrest claim is timely does not salvage Plaintiff’s

untimely negligence claim.


                                             25
                                    CONCLUSION

      For the reasons stated above, the Court GRANTS in part and DENIES in part the

State Defendants’ Motion to Dismiss the State Law Claims [Doc. 26]. The Court dismisses

Plaintiff’s state-law claims against the State Defendants but denies their request to stay

proceedings. [Doc. 26]. The Court also GRANTS the Sodexo Defendants’ Motion to

Dismiss. [Doc. 27]. In light of this order, Plaintiff’s only remaining claims are those

asserted against the State Defendants under 42 U.S.C. § 1983. However, the State

Defendants are arguably entitled to qualified immunity—a threshold question the Court

should resolve before allowing the proceedings to continue. See Harlow v. Fitzgerald, 457

U.S. 800, 818-19 (1982). Accordingly, the Court ORDERS Plaintiff to brief the Court on

the limited issue of whether the State Defendants are entitled to qualified immunity.

Plaintiff must submit this brief within 21 days of the date of this order. The State

Defendants may submit a responsive brief to which Plaintiff may submit a reply. All

submissions must comply with the local rules for briefs submitted to the Court and are

subject to any deadlines contained in those rules.

      IT IS SO ORDERED this 19th day of November, 2018.

                                                 S/ Tilman E. Self, III
                                                 TILMAN E. SELF, III, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                           26
